Citation Nr: 0404663	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
ganglion cyst on the left wrist.

2.  Entitlement to service connection for the residuals of a 
crush injury to the right middle finger.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for elevated blood 
glucose.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to a compensable disability rating for 
allergic rhinitis.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

In addition to the disabilities shown above, in the February 
2002 rating decision the RO denied entitlement to service 
connection for sinusitis, Osgood-Schlatter's disease and/or 
patellofemoral syndrome of the left knee, the residuals of a 
rotator cuff injury to the left shoulder, and carpal tunnel 
syndrome of the right wrist.  These issues were included in 
the veteran's notice of disagreement and the July 2002 
statement of the case.  In a January 2003 rating decision, 
however, the RO's Decision Review Officer granted service 
connection for the additional disabilities.  For that reason 
the Board finds that the issue of entitlement to service 
connection for the additional disabilities is no longer 
within the Board's jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (a notice of disagreement ceases to be valid if 
the RO grants the benefit sought on appeal).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The veteran's claim for 
service connection was filed after November 2000, and the 
provisions of the VCAA are applicable to her claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Although the RO provided 
the veteran a notice in August 2001, the notice did not 
inform the veteran of the information and evidence not of 
record that is necessary to substantiate her claim.  In other 
words, the veteran has not been informed of what the evidence 
must show in order to establish service connection for her 
claimed disabilities, or a compensable disability rating for 
allergic rhinitis.  For this reason the Board finds that 
remand of the case is required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


